Case 1:79-cv-05077-LAP Document 507 Filed 02/11/20 Page 1 of 2

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer’s Direct Dial: (212} 416-6557

February 11, 2020

 
 

 

 

 

 

 

 

BY ECF “or a
Hon. Loretta A. Preska A USDC SUNY
United States District Judge ; DOCUMENT
Southern District of New York i ELECTRO oe
500 Pearl Street, Room 2220 | teen PROMICALLY FELED
New York, NY 10007 DATE
FILE ay x O-a Od WID | D.
RE: Milburn vy. Coughlin, No. 79 Civ. 5077 (LAP) Deere ent norm ecrenonemnnr eames
Dear Judge Preska:

This Office represents defendants in the captioned action, and we write, pursuant to the
suggestion of the Court, and in perhaps an abundance of caution, to respectfully request that the
Court enter an Order clarifying that ithe So Ordered. Stipulation for Entry of Modified Final

 

Or der from the Court,

 

The grounds for this request are that it would effectively be impossible to reinstate the
terms of the Consent Decree at this point because Defendants, in reliance upon class counsel
having withdrawn their opposition to Defendants’ Motion to Terminate, the Court’s grant of the
motion terminating the Consent Decree and the entry of Judgment accordingly, made substantial
changes to the procedures, physical plant, and staffing concerning the provision of medical care to
inmates at Green Haven Correctional Facility. These changes constitute improvements to the
quality and efficiency of such medical care, and certainly meet constitutional standards, but they
were not designed to comply with the terms of the Consent Decree, which had been terminated by
the Court on March 4, 2015, (Docket Nos. 461, 462). In any event, although the Court need not
reach this issue, it appears that a stay is currently in effect under the Prison Litigation Reform Act.
Defendants moved to terminate the Consent Decree on July 31, 2014, and the filing of that motion
automatically stayed the Consent Decree 30 days later, on August 31, 2014. See 18 U.S.C. §
3626(e)(2)(A)G). The stay was, of course, mooted by the Court’s judgment granting defendants’
motion to terminate but the Second Circuit ruled that the judgment that lifted the stay was void

so alld (ruse the 2G id ey have Lee representation at the time of termination. It thus appears that

reeD SATE uh seater SURGE

 

28 LIBERTY STREET, NEW YORK N.Y. 10G09 + PHONE (212) 416-8610 + Fax (212) 416-6075 “NOT FOR SERVICE OF PAPERS
HT TPJAVWW.AG.NY. GOV

 

 
Case 1:79-cv-05077-LAP Document 507 Filed 02/11/20 Page 2 of 2
: Page 2

a stay currently remains in place, and the termination motion is again pending, by operation of
law.!

As represented by counsel of record for the plaintiff class at the court conference of
February 5, 2020, and as I have confirmed with them, they take no position on this application at
this time. They have advised me this is because no new class representatives have yet been
substituted, and in light of their pending request to be allowed to file a motion to withdraw as class
counsel.

 

 

Respectfully,
/s/
Daniel Schuize
Assistant Attorney General
Daniel.schulze@ag.ny.gov
ce, Plaintiffs’ Counsel of Record (by ecf}

 

 

 

' Similarly, even if the mooted stay was instead treated as lifted by operation of law upon the Order
deciding the motion to terminate, see 18 U.S.C. § 3626(e)(2)(B), the Circuit’s holding that the
Order was void would then have similarly automatically reinstated it.

28 LIBERTY STREET, NEW YoRK N.Y. 10009 + PHONE (212) 446-8610 « FAx (242} 416-6075 *Nor For SERVICE OF PAPERS
HT TPUAWWW.AG.NY. GOV
